Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action 
This is in response to the amendment filed 08/21/2020
 Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 9, 12, 16-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Number 5,947,995 (Samuels) in view of U.S. Patent Publication Number 2006/0276837 (Bergin et al.)
Regarding claim 1, Samuels discloses as shown in Figures 1, 2, 4a, 5, 7a-c; a system capable of aortic valve treatment of a heart, the system comprising: an arterial access sheath (catheter 18, see col. 4, lines 9-18) comprising a proximal end region, a distal end region, and an internal lumen (lumen 26, see col. 4, lines 9-18) extending between the proximal end region and distal end region, and the distal end region coupled to an embolic protection filter (pouch 32, see col. 4, lines 33-39 or filter 116 see col. 6, lines 12-28), wherein the internal lumen of the arterial access sheath is sized and shaped to be capable of receiving a valve delivery system capable of delivering a prosthetic valve into the heart through the arterial access sheath, and wherein the embolic protection filter is reconfigurable between a first configuration in which the embolic protection filter is in a collapsed state configured for insertion to a vessel; See Figure 4a, 7a; and a second configuration in which the embolic protection filter is in a deployed state capable of deploying across a diameter of the vessel, wherein the embolic protection filter in the deployed state captures embolic material flowing through the vessel.. see Figure 5, 4b 7c.
Samuels fails to disclose the proximal end region coupled to a hemostatic device.
Bergin et al., from the same field of endeavor teaches a similar system as shown in Figure 3, the proximal end region coupled to a hemostatic device (hemostatic valve, see paragraph [0038]), for the purpose of preventing blood flowing back through the central lumen of the sheath while allowing a guidewire to pass through. See paragraph [0038].
It would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify the system disclosed by Samuels et al. to include the hemostatic valve disclosed by Bergin et al. at the proximal end of the system disclosed by Samuels such that the proximal end region coupled to a hemostatic device in order to prevent blood flowing back through the central lumen of the sheath while allowing a guidewire to pass through.
Regrading claims 3, 9. Samuels discloses, wherein the embolic protection filter comprises an expandable frame (cuff 30, see col. 4, lines 19-32) and a filter material (pouch 32, see col. 4, lines 33-39) covering the frame. Samuels discloses wherein the expandable frame is a loop having an expanded diameter between 12 mm and 30 mm (cuff is disclosed as about the diameter of the vena cava artery which is known to be 15 – 20 mm, see col. 6, lines 21-28).
Regarding claim 12, Samuels fails to disclose explicitly disclose wherein the embolic protection filter in the deployed state has a long dimension of between 2 cm and 5 cm and a short dimension of between 1 cm and 2 cm.
Samuels recognizes the long and short dimensions of the embolic protection device are known to vary based on the requirements of the procedure. See col. 4, lines 27-32.
It would have been obvious to one of ordinary skill in art, before the effective filing date of the claimed invention to modify the long and short dimensions of the embolic protection device such that the long dimension was between 2 cm and 5 cm and the short dimension of between 1 cm and 2 cm for a procedure which require a filter of that dimension.
Regarding claims 16, 17 Samuels discloses wherein the sheath has an aspiration port (port 124), an aspiration source (syringe 125, see col. 6, lines 28-42) coupled to the aspiration port (see col. 6, lines 28-42).
Regarding claim 18, Samuels discloses comprising a collection reservoir (syringe 125 capable of collecting fluid, see col. 6, lines 28-42) fluidly coupled to the access sheath and adapted to receive fluid from the sheath.
Claims 1, 2, 11, 13, 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication Number 2006/0020334 (Lashinski et al.) in view of U.S. Patent Publication Number 2006/0276837 (Bergin et al.)
Regarding claims 1, 2, 11, 20 Lashinski et al. discloses as shown in Figures 50, 52B; a system capable of aortic valve treatment of a heart, the system comprising: an arterial access sheath (sheath 504, see paragraph [0328] or device 522, see paragraph [0342]) comprising a proximal end region, a distal end region, and an internal lumen extending between the proximal end region and distal end region, and the distal end region coupled to an embolic protection filter (braid 506, see paragraph [0328] or filter 524, see paragraph [0342]), wherein the internal lumen of the arterial access sheath is sized and shaped to be capable of receiving a valve delivery system capable of delivering a prosthetic valve into the heart through the arterial access sheath, and wherein the embolic protection filter is reconfigurable between a first configuration in which the embolic protection filter is in a collapsed state configured for insertion to a vessel; and a second configuration in which the embolic protection filter is in a deployed state capable of deploying across a diameter of the vessel, wherein the embolic protection filter in the deployed state captures embolic material flowing through the vessel.. see paragraph [0328] disclosing how the sheath is collapsed with outer sheath 502 and then expanded and paragraph [0361] disclosing filter 524 is first collapsed within a delivery catheter and then deployed as shown in Figure 52B, wherein the arterial access sheath has a working length capable of being introduced into an access site at the left common carotid artery, right common carotid artery, left subclavian artery, or right subclavian artery, wherein the embolic protection filter has a cone shape or a closed-end tube shape, wherein the vessel is the ascending aorta or a region of the aortic arch.
Lashinski et al. fails to disclose the proximal end region coupled to a hemostatic device.
Bergin et al., from the same field of endeavor teaches a similar system as shown in Figure 3, the proximal end region coupled to a hemostatic device (hemostatic valve, see paragraph [0038]), for the purpose of preventing blood flowing back through the central lumen of the sheath while allowing a guidewire to pass through. See paragraph [0038].
It would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify the system disclosed by Lashinski et al. to include the hemostatic valve disclosed by Bergin et al. at the proximal end of the system disclosed by Samuels such that the proximal end region coupled to a hemostatic device in order to prevent blood flowing back through the central lumen of the sheath while allowing a guidewire to pass through.
Regarding claim 13, Lashinski et al. discloses comprising a valve delivery system (control ire 230) capable of delivering a prosthetic valve into the heart through the arterial access sheath. See paragraphs [0251], [0328] disclosing control wires are capable of withdrawing a prosthetic valve into which necessarily means they  are capable of deploying it through the sheath.
Claims 3, 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication Number 2006/0020334 (Lashinski et al.) in view of U.S. Patent Publication Number 2006/0276837 (Bergin et al.) as applied to claim 1 above, and further in view of U.S. Patent Publication Number 2002/0123766 (Seguin)
Regarding claim 3, Lashinski in view of Bergin et al. fails to disclose  wherein the embolic protection filter comprises an expandable frame and a filter material covering the frame, wherein the filter material is a perforated polymer membrane.
Seguin, from the same field of endeavor teaches a similar system as shown in Figure 22, where the embolic protection filter comprises an expandable frame (strut wires 322, see paragraph [0084]) and a filter material (membrane 330, see paragraph [0084]) covering the frame, wherein the filter material is a perforated polymer membrane. See paragraph [0042].
It would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify the system disclosed by Lashinski in view of Bergin et al. by substituting the embolic protection filter disclosed by Lashinski for the one disclosed by Seguin because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Claims 3, 4, 6-8, 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication Number 2006/0020334 (Lashinski et al.) in view of U.S. Patent Publication Number 2006/0276837 (Bergin et al.) as applied to claim 1 above, and further in view of U.S. Patent Publication Number 2003/0187475 (Tsugita et al.) and U.S. Patent Publication Number 2002/0062134 (Barbut et al.) by reference
Regarding claims 3, 4, 6-8, 10 Lashinski in view of Bergin et al. fails to disclose  wherein the embolic protection filter comprises an expandable frame and a filter material covering the frame, wherein the filter material is a woven textile material or a knitted textile material, wherein the filter material has a porosity that is between 40 micron porosity and 300 micron porosity, wherein the expandable frame is formed of a spring material, wherein the spring material is stainless steel, Nitinol wire, or Nitinol ribbon, wherein the expandable frame is formed by a series of struts connected at one or both ends of the embolic protection filter.
Tsugita et al., from the same field of endeavor teaches a similar system as shown in Figure 10, where the embolic protection filter comprises an expandable frame (expansion frame 50, see paragraph [0066]) and a filter material (filter mesh 60, see paragraph [0066]) covering the frame, wherein the filter material is a woven textile material or a knitted textile material. See paragraph [0071] which incorporates 
Barbut et al. by reference which discloses in paragraph [0006] that filter material is woven textile material..
Tsugita also discloses wherein the filter material has a porosity that is between 40 micron porosity and 300 micron porosity. See paragraph [0071].
Tsugita also discloses wherein the expandable frame is formed of a spring material, wherein the spring material is stainless steel, Nitinol wire, or Nitinol ribbon, wherein the expandable frame is formed by a series of struts (struts 54 of frame expansion frame 50) connected at one or both ends of the embolic protection filter. See paragraph [0070].
It would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify the system disclosed by Lashinski in view of Bergin et al. by substituting the embolic protection filter disclosed by Lashinski for the one disclosed by Tsugita because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Claims 14, 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication Number 2006/0020334 (Lashinski et al.) in view of U.S. Patent Publication Number 2006/0276837 (Bergin et al.) as applied to claim 1 above, and further in view of U.S. Patent Number 7,749,245 (Cohn et al.)
Regarding claims 14, 15 Lashinski in view of Bergin et al. fails to disclose an occlusion element on the arterial access sheath, the occlusion element adapted to occlude an artery, wherein the occlusion element is a balloon.
Cohn et al., from the same field of endeavor teaches a similar system as shown in Figures 2A, 2B where the access sheath includes an occlusion element (balloon 19, see col. 9, lines 56-67 and col. 10, lines 1-4) on the arterial access sheath, the occlusion element adapted to occlude an artery, wherein the occlusion element is a balloon for the purpose of preventing emboli from flowing past the filter. See col. 10, lines 1-21.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify the system disclosed by Lashinski in view of Bergin to include the occlusive element in the form of balloons as disclosed by Cohn, in order to configure the sheath to prevent emboli from flowing past the filter.
Claim 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication Number 2006/0020334 (Lashinski et al.) in view of U.S. Patent Publication Number 2006/0276837 (Bergin et al.) as applied to claim 1 above, and further in view of U.S. Patent Publication Number 2005/0154344 (Chang)
Regarding claim 19, Lashinski fails to disclose a venous return shunt fluidly coupled to the access sheath and adapted to receive fluid from the sheath for passing to a vein.
Chang, from the same field of endeavor teaches a similar sheath as shown in Figure 4 where the sheath includes a venus return shunt (separate arterial channel 486, see paragraph [0048]) fluidly coupled to the access sheath and adapted to receive fluid from the sheath for passing to a vein for the purpose of filtering blood going through the sheath and returning it to the blood stream. See paragraph [0048].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the sheath disclosed by Lashinski to include the venous return shunt, pump and filter disclosed by Chang, in order to filter blood going through the sheath and returning it to the blood stream.
Conclusion
Art made of record: U.S. Patent Publication Number 2001/0032004 (Wernth) discloses the diameter of the vena cava is 15-20 mm. see paragraph [0013].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD G LOUIS/Primary Examiner, Art Unit 3771